IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                   SHERMAN CLARK v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                           No. P-31405 Lee Vester Coffee, Judge



                   No. W2006-02594-CCA-R3-HC - Filed August 30, 2007



        The Petitioner, Sherman Clark, appeals the trial court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner fails to assert a
cognizable claim for which habeas corpus relief may be granted. Accordingly, the State's motion is
granted and the judgment of the trial court is affirmed.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS AND
ALAN E. GLENN , JJ. joined.

Sherman Clark, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael Moore, Solicitor General; Sophia S.
Lee, Assistant Attorney General, for the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


        On August 24, 2006, law enforcement officers arrested the Petitioner, Sherman Clark, for
committing two acts of aggravated assault. The charges were held over to the Grand Jury on or
about October 11, 2006. The court set bail in the amount of $ 75,000.00. On October 23, 2006, the
Petitioner filed a motion to dismiss, which was dismissed by the trial court on October 26, 2006.
On November 9, 2006, the Petitioner filed a pro se petition for habeas corpus relief in the Shelby

                                                   1
County Criminal Court, alleging that he is deprived of “his life and liberty with an excessive bail,
by an insufficient affidavit of complaint.” The Petitioner further stated that “[t]his case must be
immediately dismissed because T.C.A. § 40-6-107 authorized that a state’s warrant must be executed
within (5) days of its issuance or it is void and no legal warrant has been issued in the instant case
it bars of served to date to wit.” The trial court dismissed the petition on November 13, 2006.

       The State has filed a motion requesting that this Court affirm the dismissal of the lower court
pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals. The State asserts that the
application for habeas corpus relief filed by the Petitioner fails to state a cognizable claim entitling
him to relief.

         A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release because
of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State
ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). While habeas corpus
relief is available when any person is illegally imprisoned or restrained of liberty, see T.C.A. § 29-
21-103, 104, the writ of habeas corpus is not the proper vehicle to contest the Petitioner’s challenge
to the arrest warrant. Within the context of a criminal proceeding, “the grounds upon which habeas
corpus relief will be granted are narrow.” State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). Relief
is only available in Tennessee when it appears upon the face of the judgment or the record of the
proceedings upon which the judgment is rendered that a court lacked jurisdiction or authority to
sentence a defendant or that a defendant’s sentence or other restraint has expired. Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Neither of these
circumstances is present in this case.

         Allegations challenging the affidavit of complaint and arrest warrant are not claims
cognizable in a habeas corpus proceeding. If the affidavit of complaint and arrest warrant were
invalid and void, that invalidity would not prevent a valid judgment of conviction from being
obtained. See generally James Russell Gann v. State, No. 03C01-9707-CR-00274 (Tenn. Crim.
App., at Knoxville, Jun. 25, 1998). Accordingly, the Petitioner has failed to state a claim upon
which the writ of habeas corpus may issue.

       Upon due consideration of the pleadings, the record, and the applicable law, the Court
concludes that the Petitioner has not established that he is entitled to habeas corpus relief.
Accordingly, it is ordered that the State's motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                        ___________________________________
                                                                   DAVID G. HAYES, JUDGE


                                                   2